Citation Nr: 1047070	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The evidence does not indicate that the Veteran's diagnosed CAD 
incurred in service or is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for CAD have not been met.  
38 U.S.C.A. § 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In November 2004 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  However, this 
notice did not include the initial disability rating and 
effective date elements of the claim as required by Dingess.

In May 2006, the notification pursuant to Dingess was sent to the 
Veteran. Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records and providing a VA examination.  
Consequently, the duty to notify and assist has been met.




Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may also 
be granted for chronic disorders, such as cardiovascular 
disorders, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

The Veteran contends he is entitled to service connection for 
coronary artery disease (claimed as a heart condition).  In this 
case, service treatment records show that in June 1961, the 
Veteran presented for treatment and reported acute, stabbing pain 
in the left lateral chest that had been ongoing for the past 
week.  The pain was sharp and lasted only seconds at a time.  A 
chest X-ray showed normal heart and lungs.

In February 1962, while still in service, the Veteran presented 
for a dental procedure.  He was administered Lidocaine and 
Xylocaine.  Several minutes after the dental procedure, the 
Veteran got up from the dental chair, moved across the room, 
stated that he felt lightheaded and as though he was going to 
pass out, and then became unconscious.  He remained unconscious 
for approximately forty minutes, during which time a medical 
doctor was summoned to treat the Veteran.

The medical doctor reported that upon his arrival, the Veteran 
was pale and was breathing oxygen supplied by the dentist.  
Sometime thereafter the Veteran went into a convulsion which 
appeared to the medical doctor like a convulsion "caused by 
cardiac arrest."  The convulsion was momentary and the heartbeat 
was regular (but weak) when the doctor checked it.

After this incident, the Veteran was referred to the hospital for 
observation.  During his hospitalization, the Veteran underwent 
several tests to test his reaction to Xylocaine.  (The neurology 
consultant at the hospital was skeptical of the medical doctor's 
(i.e., the first responder's) assessment that the Veteran had 
suffered an allergic reaction to Xylocaine; the neurology 
consultant wanted to test his own theory that the Veteran had 
experienced "simple syncope.")  Because none of the Xylocaine 
injections produced any reaction, the neurology consultant opined 
that the Veteran did not experience an adverse reaction to the 
Xylocaine, but rather, an episode of simple syncope.  In March 
1962, the Veteran underwent a physical examination that showed 
normal findings.

The Veteran reported that he "has had [eight to nine] episodes 
of syncope in the pas which were associated again with dental 
extraction, having witnessed a laceration, just following 
urination and again when [he] had lacerated his foot with a 
saw."

In June 1962, pursuant to the recommendation of the Board of 
Medical Survey, the Navy discharged the Veteran from active duty, 
with an honorable release, because he was deemed unfit for 
service because of vasodepressor syncope (temporary loss of 
consciousness).  The Board of Medical Survey noted with emphasis 
the Veteran's "long history of syncopal attacks" (the Veteran 
reported eight to nine previous episodes of syncope) and found 
that he was a danger to himself "while aboard ship."  
Furthermore, it was noted that this "physical disability was 
neither incurred in or aggravated by a period of active military 
service."  

Post-service medical evidence shows that the Veteran is currently 
diagnosed with CAD status post myocardial infarction (heart 
attack) x 2 and coronary artery bypass graft (CABG) surgery.  The 
evidence shows that he underwent CABG surgery in 1994.  There is 
no evidence in the claims folder indicating when the Veteran 
suffered the two myocardial infarctions.

The Veteran has submitted two letters from the Veteran's private 
dentist, Dr. S. P. Obrochta.  The first letter, dated October 
2004, stated that in January 2001 the dentist applied a topical 
anesthetic to the Veteran (to test the Veteran's reaction to it), 
and that the anesthetic "elicited several cardiac responses, 
flushed skin, and a feeling of anxiety [in the Veteran]." Based 
on that test and the Veteran's reaction to it, the dentist opined 
that (1) the Veteran had a sensitivity and/or allergic reaction 
to Xylocaine/Lidocaine; (2) because the Veteran was a "heart 
patient," any use of Xylocaine/Lidocaine could be potentially 
fatal to the Veteran; and (3) the Veteran's sensitivity to those 
anesthetics was more likely than not developed as a result, at 
least in part, of his exposure to them during service.

The second letter, dated March 2006, stated that the Veteran's 
exposure and reaction to Xylocaine/Lidocaine during service "may 
have caused a string of subsequent incidents that led to [his 
current] heart condition either directly [or indirectly]."  The 
letter concluded with this statement: "Since [the Veteran] first 
had a severe reaction in Boot Camp, I feel this provided a direct 
relationship between stressing his heart and his present coronary 
disease."

The first opinion essentially stated that the Veteran developed-
at least in part because of his in-service exposure to 
Xylocaine/Lidocaine-an allergy or sensitivity to 
Xylocaine/Lidocaine that could be potentially fatal.  That 
statement, alone, does not establish that the Veteran's current 
CAD was linked to his active service.

Dr. Obrochta's March 2006 opinion letter stated, without giving 
any rationale or explanation, that the Veteran's in-service 
exposure to Xylocaine/Lidocaine "may have caused a string of 
subsequent incidents that led to [his current] heart condition 
either directly [or indirectly]."  Dr. Obrochta seems to be 
stating that it is within the realm of possibility that the 
Veteran's CAD was caused by his in-service exposure to 
Xylocaine/Lidocaine.  The opinion was therefore speculative, and 
the Board is not permitted to rely on a speculative nexus opinion 
to grant benefits.  See 38 C.F.R. § 3.102 (distinguishing 
reasonable doubt from pure speculation or remote possibility); 
Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's 
rejection of a medical nexus opinion that was based on 
speculation).

In June 2010, the Veteran underwent a VA examination where he 
reported being diagnosed with CAD in 1990 with a myocardial 
infarction.  He also stated he had hypertension since 1978.  The 
Veteran complained of angina about twice a year, dyspnea on 
exertion several times a week, and daily fatigue with exertion.  
The Veteran is currently treated with prescription medication.  
He is retired and the VA examiner was unable to determine 
"without speculation what effect this medical condition would 
have on employment since [he] is not working."  

Upon physical examination and review of the records, the VA 
examiner diagnosed the Veteran with CAD and opined that it was 
"less likely as not (<50%) caused by the service 
(unconsciousness/convulsions)."  

In a deferred rating decision, the RO determined the June 2010 VA 
examination was inadequate requested the examiner to submit an 
addendum addressing the Veteran's dentists October 2004 and March 
2006 letters and a rational whether or not the Veteran's current  
heart condition is related to his service. 

In July 2010, an addendum to the June 2010 VA examination was 
issued.  The VA examiner opined "[i]t is not possible to 
directly connect his coronary disease to syncope in the service 
in 1962.  His current problem list shows obesity and hypertension 
and hyperlipdemia which are more common causes of coronary artery 
disease.  He says he developed hypertension around 1978 and 
coronary artery disease was noted with a myocardial infarction 
around 1990.  Hypertension at least as likely as not caused the 
coronary artery disease."  The VA examiner noted that at the 
time of the Veteran's separation, it was determined his 
disability was neither incurred in or aggravated during service.

In addition, Veteran's episode of syncope was not the result of 
allergic reactions to Xylocaine injections as it was tested and 
ruled out in the hospital in 1962.  The VA examiner stated the 
Veteran has reported prior episodes of syncope resulting from 
dental extractions and based on the Veteran's induction 
examination, this occurred prior to service.  

The Board determines that the evidence weighs against the 
Veteran's claim for service connection for CAD, namely, the 
negative nexus opinion rendered by the July 2010 addendum to the 
June 2010 VA examination does not establish the episode of 
syncope or possible allergy to Xylocaine is related to his 
current heart condition.

Again, the Board acknowledges Dr. Obrochta's March 2006 opinion 
possibly linking the Veteran's condition to service.  In 
comparing positive and negative evidence, the Board may favor the 
opinion of one competent medical professional over that of 
another, as long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With 
regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the 
factors for assessing the probative value of a medical opinion 
are the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

As alluded to above, the Board is of the opinion that Dr. 
Obrochta's March 2006 is speculative.  Considering the relative 
merits of the analytical findings and the details of the 
opinions, the Board places more weight on the opinion from the 
July 2010 VA examiner's findings as they were supported by a 
rationale, and were detailed and consistent with other evidence 
of record.  The Board finds that the July 2010 VA examiner's 
opinion is more persuasive in that it specifically addressed the 
question of whether the Veteran's episode of syncope during 
service led to his CAD or whether there is any other cause for 
the Veteran's current heart disorder during service.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  

Although the Veteran contends that his CAD is related to his 
period of active service, it is well settled that neither the 
Board nor a person who lacks the relevant medical training is 
qualified to render etiology opinions that require medical 
experience, training, or education.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the relationship between the 
Veteran's current disability and his period of active service 
requires medical training, the Veteran is not qualified to 
render, on his own accord, a competent nexus opinion. 

Finally, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a lapse of time is 
a factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, the Veteran was diagnosed with CAD in 1990; 
twenty eight years after separation.  It is also noted that any 
heart condition was not diagnosed within a year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board is sympathetic to the Veteran's claim.  However, in 
this case, the lack of competent evidence supporting the claim, 
and, significantly, the VA examiner's negative nexus opinion, the 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for CAD is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


